Filed 4/29/15 P. v. Martinez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B257961

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA416342)
         v.

JAIRO MARTINEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Leslie A. Swain, Judge. Affirmed.
                                                         ______
         Katja Grosch, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       An amended information, filed on May 29, 2014, charged Jairo Martinez with
(1) willful, deliberate and premeditated attempted murder (Pen. Code, §§ 664, subd. (a);
187, subd. (a)1 (count 1)); (2) possession of a firearm by a felon (§ 29800, subd. (a)(1)
(count 2)); and (3) assault with a semiautomatic firearm (§ 245, subd. (b)) (count 3).
As to counts 1 and 3, the information specially alleged a great-bodily-injury enhancement
under section 12022.7, subdivision (a). It also specially alleged firearm enhancements,
under section 12022.53 as to count 1 and under section 12022.5 as to count 3. After trial,
the jury found Martinez not guilty on count 1 but guilty on counts 2 and 3. It found true
the great-bodily-injury and firearm enhancements as to count 3. The trial court sentenced
Martinez to 13 years eight months in state prison, consisting of the six-year midterm for
assault with a firearm, plus the four-year midterm for the firearm enhancement and three
years for the great-bodily-injury enhancement as well as eight months (one-third the two-
year midterm) for possession of a firearm by a felon. Martinez timely appealed.
       We appointed counsel to represent Martinez in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On January
21, 2015, we sent a letter to Martinez and to counsel. In the letter, we directed counsel to
immediately send the record on this appeal and a copy of the Wende brief to Martinez and
informed Martinez that he had 30 days to submit by letter or brief any ground of appeal,
contention or argument he wished us to consider. We did not receive a response from
him.
       We have reviewed the entire record on appeal. Substantial evidence shows that
Martinez used a semiautomatic firearm to shoot the victim in the back of the head above
the neck and thus supports Martinez’s convictions and the true findings on the special
allegations. (People v. Johnson (1980) 26 Cal. 3d 557, 578 [substantial evidence is that
which is “reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt”].) We are satisfied that

1
       Statutory references are to the Penal Code.

                                             2
Martinez’s counsel has fully complied with his responsibilities and that no arguable
appellate issue exists. (People v. Wende, supra, 25 Cal.3d at p. 441; People v. Kelly
(2006) 40 Cal. 4th 106, 110.)
                                     DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                                ROTHSCHILD, P. J.


We concur:



             JOHNSON, J.



             BENDIX, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            3